                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


RANDALL H. RUSSELL,

                                 Plaintiff,

v.                                                         Case No. 18-2144-KHV

KIEWIT ENERGY GROUP, INC., et al.,

                                 Defendants.



                                AMENDED SCHEDULING ORDER

        Pursuant to the court’s directive at the February 11, 2019 status conference (see ECF

No. 28), the parties have filed a joint motion (ECF No. 33) to amend the scheduling order

filed on September 4, 2018 (ECF No. 17). For good cause shown, the motion is granted

and the scheduling order is amended as follows:1

        a.      Plaintiff’s motion to compel regarding defendants’ initial responses to

plaintiff’s discovery requests is due by April 12, 2019.

        b.      All discovery shall be commenced or served in time to be completed by July

26, 2019. But discovery on ESI issues, which the parties agree shall be completed before

plaintiff’s deposition, must be commenced or served in time to be completed by May 1,

2019.


1
  The court has modified the dates proposed by the parties to account for the court’s
preference that pretrial orders are entered prior to the deadline for dispositive motions.

                                               1
O:\ORDERS\18-2144-KHV-33.DOCX
        c.      The final pretrial conference is rescheduled from April 18, 2019, to August

14, 2019, at 2:00 p.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than August 5, 2019, the parties shall submit their proposed pretrial

order as an attachment to an e-mail directed to ksd_ohara_chambers@ksd.uscourts.gov.

It shall be in the form available on the court’s website (www.ksd.uscourts.gov), and the

parties shall affix their signatures according to the procedures governing multiple

signatures set forth in paragraphs II(C)(2)(a) & (b) of the Administrative Procedures for

Filing, Signing, and Verifying Pleadings and Papers by Electronic Means in Civil Cases.

        d.      The deadline for filing all other potentially dispositive motions is August 29,

2019.

        e.      After consulting with the presiding district judge, the case is reset for trial on

a trial calendar that will begin on April 6, 2020 at 9:00 a.m. The trial setting may be

changed only by order of the judge presiding over the trial.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated March 19, 2019, at Kansas City, Kansas.


                                               s/ James P. O=Hara


                                                2
O:\ORDERS\18-2144-KHV-33.DOCX
                                James P. O=Hara
                                U.S. Magistrate Judge




                                  3
O:\ORDERS\18-2144-KHV-33.DOCX
